United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2903
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Bradley Dean Craig,                    *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: October 5, 2007
                                Filed: October 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Bradley Dean Craig appeals the 87-month prison sentences the district court1
imposed after he pleaded guilty to receiving and possessing child pornography. See
18 U.S.C. § 2252A(a)(2)(A), (a)(5)(B). For reversal, Craig argues that the district
court erred in denying his request for a downward variance based on his history of
extensive community service.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      We conclude that Craig’s sentences are not unreasonable. See United States v.
Booker, 543 U.S. 220, 261-62 (2005) (discussing appellate review). The district court
imposed these sentences--which were at the bottom of the applicable Guidelines
range--after properly considering all of the 18 U.S.C. § 3553(a) factors, including
Craig’s history and circumstances. See Rita v. United States, 127 S. Ct. 2456, 2463-
68 (2007) (approving appellate presumption of reasonableness for sentence within
advisory Guidelines range); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005) (describing appropriate consideration of § 3553(a) factors).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-